Exhibit 10.1 SETTLEMENT AGREEMENT AND GENERAL RELEASE This Settlement Agreement and General Release (this “Agreement”) is made and entered into by and between Paul W. Kopsky, Jr. (“Mr. Kopsky”) and RAIT Financial Trust, a Maryland real estate investment trust (“RAIT”). WHEREAS, Mr. Kopsky was previously employed by RAIT pursuant to the Employment Agreement between RAIT and Mr. Kopsky executed on February 17, 2017 (the “Employment Agreement”); and said employment terminated on August 20, 2017; and WHEREAS, RAIT and Mr. Kopsky now desire to reach a complete and final settlement of all existing and potential disputes between the parties, including, but not limited to, all disputes related to Mr. Kopsky’s previous employment by RAIT and the termination of such employment; NOW, THEREFORE, in consideration of all of the above and of the mutual promises, covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Mr. Kopsky and RAIT, intending to be legally bound hereby agree as follows: 1. As used in this Agreement, these words shall have the following meanings: a. “RELEASEES” means RAIT and all of RAIT’s former owners, current owners, and future owners and parents, shareholders, partners, sponsors, members, predecessors, officials, officers, representatives, insurers, reinsurers, agents, directors, employees, subsidiaries, affiliates, trustees, attorneys, and divisions and all other related entities and their respective heirs, successors, and assigns and all other persons and entities acting by, through, under, or in concert with any of them. b. CLAIM(S) means any and all charges, complaints, claims, liabilities, obligations, promises, agreements, grievances, controversies, damages, actions, causes of action, suits, rights, demands, costs, losses, debts, and expenses, including, but not limited to any CLAIM arising out of or related to the Employment Agreement and any and all related documents, instruments, or agreements, including without limitation, for any amount owed or allegedly owed thereunder. 2.After this Agreement becomes effective pursuant to Paragraph 4 hereof, and after receiving: (a) a completed and executed IRS Form W-9 from Mr. Kopsky’s attorney; and (b) a fully executed original of this Agreement from Mr. Kopsky, RAIT agrees to the following which shall constitute valuable consideration: a. RAIT shall, within ten (10) days thereafter, pay Mr. Kopsky a total payment in the amount of Five Hundred and Seventy Five Thousand Dollars and Zero Cents ($575,000.00), The payment will come in the form of two checks. The first check will be made payable to Mr. Kopsky in the amount of Five Hundred Forty-Two Thousand Five Hundred Dollars and Zero Cents ($542,500.00), less legally required deductions, for which an IRS Form W-2 shall be issued. A second check will be made payable to Mr. Kopsky and Wechsler & Cohen, LLP for Thirty-Two 1 Mr. Kopsky’s initials _PWK Thousand Five Hundred Dollars and Zero Cents ($32,500.00), representing attorneys’ fees incurred by Mr. Kopsky in connection with this dispute for which an IRS Form 1099 will be issued. b. RAIT shall and hereby does Release Mr. Kopsky from his obligations under Section 4.1(a) of the Employment Agreement to the extent they may otherwise be enforceable, provided, however, that the other terms of Section 4 of the Employment Agreement, as well as the terms of Section 19 of the Employment Agreement, are incorporated herein by reference and shall be binding on Mr. Kopsky and constitute separate consideration for entering into this Agreement. 3.Mr. Kopsky acknowledges that the payment and other consideration described in Paragraph 2 above are something of value to which he would not be entitled except for RAIT’s agreement herein. Mr. Kopsky further agrees that the payment and other consideration constitutes full, final, and complete satisfaction of any and all CLAIMS by Mr. Kopsky against any or all of the RELEASEES, including any CLAIM against any RELEASEES under and/or related to the Employment Agreement and/or Mr. Kopsky’s employment with RAIT for breach of contract, wrongful discharge, CLAIMS for additional compensation, CLAIMS for severance pay, CLAIMS of defamation or any other tort, CLAIMS for unpaid wages or commissions or bonuses or vacation days and CLAIMS arising under federal, state or local laws or otherwise. 4.In exchange for his receipt of the above-referenced consideration, and as a material inducement for RAIT to enter into this Agreement, Mr. Kopsky agrees to the following: a. Mr. Kopsky fully, irrevocably and unconditionally releases and forever discharges the RELEASEES from each and every CLAIM of any nature whatsoever, known or unknown, including, but not limited to those arising out of or relating to his employment with RAIT or his separation therefrom, under any federal, state or local law, the common law, or any CLAIM arising under the Employment Agreement, provided, however, that Mr. Kopsky does not release: (i) any rights of indemnification and advancement he may have, any rights under any Director and Officer, and/or other, insurance policies he may have, (ii) any rights to any vested benefits in his 401(k) contributions made prior to August 20, 2017 and the RAIT match applicable thereto; and (iii) his rights under COBRA. Mr. Kopsky also represents, warrants and agrees that he has not assigned or transferred or purported to assign or transfer, to any person, firm, or other entity any CLAIMS, demands, obligations, losses, causes of action, damages, penalties, costs, expenses, attorneys’ fees, liabilities or indemnities herein released.
